Case 2:21-cv-04800-CCC-ESK Document 24-1 Filed 05/27/21 Page 1 of 1 PageID: 544




 RACHAEL A. HONIG
 Acting United States Attorney
 ENES HAJDARPASIC
 Assistant United States Attorney
 970 Broad Street, Suite 700
 Newark, NJ 07102
 Tel.: (973) 297-2046
 Fax: (973) 297-2010
 E-mail: enes.hajdarpasic@usdoj.gov


                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  RAJPATH USA LLC, et al.                   HON. EDWARD S. KIEL

               Plaintiff,                   Civil Action No. 2:21-cv-04800-CCC-
                                            ESK
          v.
                                            ORDER
  U.S. CITIZENSHIP AND
  IMMIGRATION SERVICES, et al.

               Defendants.

       This matter having been brought before the Court upon Defendant’s letter

 request, dated May 27, 2021, requesting an extension of time to file an Answer or

 otherwise move to the Complaint, and with their no opposition and for good cause

 shown;

       IT IS on this ____ day of __________________, 2021,

       ORDERED that Defendant’s time to file an Answer or otherwise move as to

 the Complaint is extended from May 28, 2021 to July 27, 2021.


                                                       ___________________________
                                                       EDWARD S. KIEL
                                                       United States District Judge
